—Order unanimously affirmed with costs. Memorandum: Supreme Court properly dismissed the petition seeking relief pursuant to CPLR 5227. The fundamental issue is whether, as petitioner contends, there is a debt owing from respondents to the judgment creditor or whether, as respondents contend, no such debt exists and the judgment debtor is also indebted to *1023respondents. We conclude that respondents’ position is correct and that petitioner has misapplied article 10 of the Debtor and Creditor Law. Even if petitioner’s attempts to set aside as a fraudulent conveyance the obligation of the judgment debtor to render legal services on behalf of respondents’ law partnership were successful, no debt owing from respondents to the judgment debtor would result that could be paid over to petitioner. (Appeal from Order of Supreme Court, Erie County, Notaro, J. — Debtor and Creditor Law.)
Present — Pine, J. P., Hayes, Callahan, Balio and Boehm, JJ.